DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 7/19/2022 have been accepted. Claims 1-7 and 14-26 are still pending. Claims 21-26 are new. Claims 8-13 have been canceled. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Non-Final Office Action mailed 4/19/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Sierchio, Reg. No. 53,591 on 8/1/2022.
The application has been amended as follows: 
22. (Examiner’s Amendment) The non-transitory computer readable medium of claim 21 
23. (Examiner’s Amendment) The non-transitory computer readable medium of claim 22 wherein the lifecycle stage is one of a first lifecycle stage, a second lifecycle stage, or a third lifecycle stage.  
24. (Examiner’s Amendment) The non-transitory computer readable medium of claim 22 
25. (Examiner’s Amendment) The non-transitory computer readable medium of claim 24 
26. (Examiner’s Amendment) The non-transitory computer readable medium of claim 25 

Allowable Subject Matter
Claims 1-7 and 14-26 are allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “in response to identifying the first threshold level, identifying, in the data structure, a second threshold level corresponding to the second value of the second operating characteristic; selecting, from the data structure, a write-to-read (W2R) delay time corresponding to the first threshold level and the second threshold level” The following is an examiner’s statement of reasons for allowance:
Melik-Martirosian (US PGPub 2017/0010836, hereafter referred to as Melik) teaches using a determined lifecycle of a memory subsystem and the temperature of the memory subsystem to set particular parameters of the memory subsystem. However Melik does not teach determining one of those characteristics and determining the second characteristics in response to determining the first, and using the result to set the particular parameter for the system.
Bhushan et al. (US PGPub 2007/0263476, hereafter referred to as Bhushan) teaches identifying determining a W2R delay time. Bhushan does not teach the cited limitations of the independent claims. Neither alone nor in combination do the references teach the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 4/19/2022 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132